DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered. 
Response to Amendments
Applicant's amendments to claims 1 and 2, filed 9/6/2022, have been entered. Claims 1-2 and 5-6 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of the species of “Oct-4” expressing and “CD45” not expressing in the reply filed on 10/29/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prockop et al. (2002, U.S. PGPUB 2002/0168765) as evidenced by Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/16/2020), Delves (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21; of record in IDS filed 1/5/2021) and Egner et al (1995, Immunology,  85: 611-620; IDS filed 9/2/2021), and in view of Lee et al (2006, JBC, 281(44): 33554 –33565), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104; IDS filed 9/2/2021), and Marshak et al (1999, U.S. Patent 5,908,782).
Regarding claims 1-2, Prockop teaches isolated populations of human adult RS cells from bone marrow (“rapidly self-replicating” cells) are multipotent stem cells that fail to express CD44, CD45, CD90, and CD34 and also do not express HLA-2 (i.e., MHC class II). (“RS-2” cells in Table I at paragraph [0060]). Neidhart is cited solely as evidence that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879). Delves is cited solely as evidence that expression of markers on cells can be used to define cell populations and that CD49c is a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is a marker of monocytes, neutrophils, basophils, eosinophils and endothelium (see page 1 and Table 2); therefore Delves teaches that both CD49c and CD13 are expressed on cell types that are distinct from Prockop’s multipotent stem cells. Egner is cited solely as evidence that by analyzing the expression of non-lineage committed cells from bone marrow, that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells can express CD13 (see col. 2 on page 614). Regarding claims 1-2, Prockop teaches the isolated cells are useful for therapies (see paragraph [0009]).
Prockop is silent as to whether the adult stem cells express Oct-4, CD49c and CD13. Prockop does not teach the product-by-process limitations wherein the cells are isolated from a non-culture expanded and serum non-contacted.
Regarding claims 1-2, Lee teaches that stem cells can be transfected with a heterologous Oct-4 nucleic-acid using electroporation, and that expression of Oct-4 promotes self-renewal (see abstract, pages 33557-33558). 
Regarding claims 1-2, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Varma teaches  that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 2 on page 102).
Regarding claims 1-2, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Prockop with Neidhart to isolate Prockop’s cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in isolating Prockop’s cells from synovial fluid because Prockop teaches Prockop’s cells are from bone marrow and Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to isolate Prockop’s cells from synovial fluid because it would allow for another source for obtaining the cells.
The person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous Oct-4 nucleic-acid because Lee teaches that stem cells can be electroporated with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous Oct-4 because Lee teaches that expression of Oct-4 promotes self-renewal.
It would have been obvious to combine Prockop with Varma and Marshak to not culture expand the cells and to use serum free conditions for Prockop’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in not culture expanding the cells using serum free conditions for Prockop’s stem cells because Varma teaches that stem cells can be collected without culturing and Marshak teaches that serum free conditions can be used for bone marrow stem cells. The skilled artisan would have been motivated to not culture expand the cells and use serum free conditions for Prockop’s stem cells because Varma teaches uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required and Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells.
Prockop is silent as to whether the adult stem cells express CD49c and CD13. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' adult stem cells differs, and if so to what extent, from the adult stem cells discussed in Prockop. The prior art adult stem cells do not express CD44, CD45, CD90, and CD34, just as the claimed cells. Furthermore, Delves establishes that both CD49c and CD13 are expressed on cell types that are distinct from Prockop’s multipotent stem cells while Egner establishes that freshly isolated (uncultured) bone marrow cells lack CD13 expression. The cited art taken as a whole demonstrates a reasonable probability that the adult stem cells of the prior art is either identical or sufficiently similar to the claimed adult stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for wound healing” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Additionally, Prockop teaches the isolated cells are useful for therapies, and therefore Prockop’s cells read on cells that can be used for this purpose. 
	Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.

Claims 5-6 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prockop et al. (2002, U.S. PGPUB 2002/0168765) as evidenced by Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/16/2020), Delves, (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21; of record in IDS filed 1/5/2021) and Egner et al (1995, Immunology,  85: 611-620), and in view of Lee et al (2006, JBC, 281(44): 33554 –33565), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), and Marshak et al (1999, U.S. Patent 5,908,782) as applied to claim 1-2 above, and further in view of McWhir et al (2003, U.S. PGPUB 20030032187).
The teachings of Prockop in view of the inherency/secondary references are discussed and relied upon above. 
Prockop does not teach that the cells contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector.
 McWhir teaches that stem cells can be transfected with a heterologous gene within a nucleic-acid vector in order to further isolate target populations (see paragraph [0020]). Regarding claims 5-6, McWhir teaches that vectors useful for this purpose include a promotor from the Oct-4 gene (see paragraph [0025]).
The person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector under an Oct-4 promotor because McWhir teaches that MSCs can be transfected with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous gene in order to produce cells that can be specifically targeted and further isolated.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant discusses Prockop’s culturing methods, and highlights that Prockop teaches culture expanding the cells in serum. Applicant also highlights that Neidhart cultures cells in serum. As an initial matter, as stated above the Neidhart is cited solely as evidence that bone marrow cells are inherently circulating and can be obtained from synovial fluid. In other words, Neidhart is only an inherency reference and is not relied on for any methods of isolation. Furthermore, the rejection is not over Prockop’s cultured cells, but rather the obviousness to select Prockop’s cells without culture expansion and without the use of serum. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Prockop’s source of cells which Neidhart teaches are inherently circulating and can be obtained from synovial fluid), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Prockop’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive. 
Applicant alleges that because Prockop teaches analyzing the expression pattern of the cells following culture expansion in serum, that Prockop’s taught expression pattern is immaterial. However, as stated above Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. Therefore, given the evidence of record, and the lack of any evidence to the contrary, it appears that Prockop’s cells have the expression pattern taught by Prockop prior to any culture expansion. Regarding applicants remarks regarding Prockop’s cells being contacted with serum, as stated above the rejection is over Prockop’s cells in view of the Marshak reference, that are not contacted with serum. While applicant alleges that Prockop’s expression pattern is not the known expression pattern of uncultured cells that have not been contacted with serum, it is noted that applicant does not provide any support for this position. The absence of evidence is not the evidence of the absence. Therefore, while applicant continues by highlighting that expression patterns change with culture, there is nothing on the record to suggest that the specific taught markers that are known to be markers for Prockop’s cells would not be present on Prockop’s cells prior to culture. Therefore this argument is not persuasive. 
Applicant again alleges that synovial fluid is not a robust source of bone marrow cells, and therefore a skilled artisan would not consider it as an alternate source for bone marrow cells. However, even if applicant is correct that synovial fluid is not a robust source of bone marrow cells, that fact that it is still a known source for the cells renders it obvious to use it as a source for the cells. Therefore this assertion is not persuasive. 
Applicant highlights that the intended use of the cells is “for wound healing” and alleges that this intended use is not taught by any of the references. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for wound healing” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Additionally, Prockop teaches the isolated cells are useful for therapies, and therefore Prockop’s cells read on cells that can be used for this purpose. Therefore the structural properties of the claimed product of cells are taught by the cited references, and this argument is not persuasive.
Applicant highlight that two features of the claimed cells are that they both express Oct-4 and they comprise a heterologous nucleic acid. Applicant questions why there would be motivation to electroporate a heterologous nucleic acid for Oct-4 into Prockop’s cells. As stated above, the person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous Oct-4 nucleic-acid because Lee teaches that stem cells can be electroporated with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous Oct-4 because Lee teaches that expression of Oct-4 promotes self-renewal. It appears applicant might be interpreting the claim to limit to the cells expressing endogenous Oct-4 and not a heterologous Oct-4 nucleic-acid. However, since the claims do not limit to either of these features this argument is not persuasive. 
Applicant alleges that because Lee does not teach the claimed stem cell population, and Lee teaches stem cell culture with serum, that the teachings of Lee are irrelevant. However, the teachings of Lee are relevant as Lee teaches that it is beneficial to electroporate a heterologous nucleic acid for Oct-4 into stem cells.  Therefore this argument is not persuasive.
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also point out that Marshak teaches cells can be contacted with serum. Applicant further highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (as taught by Marshak). In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights that Varma does teach that there are some changes in expression of five markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference. Again, and importantly, the applicant has not provided any evidence that Prockop’s cells do not express the claimed markers. The rejection above is over the obviousness to obtain cells that are not cultured and not contacted with serum. As applicant has not presented any evidence that Prockop’s cells, uncultured and not contacted with serum, would not expressed markers that Prockop and the secondary references teach are on the cells, this argument is not persuasive. The absence of evidence is not the evidence of the absence.
Pointing to Delves, applicant alleges that merely because a marker is generally expressed by specific cell types that it is still possible for other cell types to also express said marker. Applicant further highlights that Egner teaches that freshly isolated cells do not express CD13 but that CD13 is present on cultured cells. Applicant concludes that this is evidence that uncultured cells have a different expression pattern from cultured cells. While the examiner agrees that the art teaches uncultured cells do not express CD13 but that CD13 is present on cultured cells, this is not evidence that every marker changes with any amount of time in culture. Indeed, again, this position is supported in the art by Varma as Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference, and that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Regarding the specific markers CD49c and CD13 which are claimed to not be on the claimed cells, again the record provides teachings for both of these markers to be absent from Prockop’s cells.  Even if the data on what cells express each marker in Delves was not be completely exhaustive, since there is no other evidence on the record to show that CD49c is not a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is not a marker of monocytes, neutrophils, basophils, eosinophils and endothelium, there is nothing to suggest these markers are on Prockop’s cells.  Therefore the teachings of Delves and Egner stand.
Applicant highlights that Delves teaches some progenitor cells express CD34, and applicant points out that the claimed cells are negative for this marker. However, there is nothing in Delves to suggest Prockop’s cells would be positive for CD34. Indeed, as stated in the above rejection, Prockop teaches the cells fail to express CD44, CD45, CD90, and CD34 and also do not express HLA-2 (i.e., MHC class II). Therefore this argument is not persuasive.
Applicant also highlights a statement in Delves wherein Delves states that low levels of expression may not have been detected when screening for expression. However, again, even if the data published my Delves might not be completely exhaustive, as there is no other evidence on the record to show that CD49c is not a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is not a marker of monocytes, neutrophils, basophils, eosinophils and endothelium, the teachings of Delves stand. Applicant continues this line of argument by highlighting that CD49E, a marker that is not listed in the claims, is not taught by Delves to be on stem cells but that Prockop teaches that their cells express this marker. While this argument would be persuasive if the claims were limited to a lack of CD49E expression, as the claims do not mention this marker, this argument is not persuasive. A showing of a single marker that is expressed on one cell type more than what is listed in Delves does not negate all of the other teachings in Delves. Therefore this argument is not persuasive.
Applicant summarizes that several of the references focusing on the use of culture expansion and serum. However, again, the secondary references are relied upon for the teaching and the motivation to select cells that have not been culture expanded nor contacted with serum. Importantly, as stated above, the Marshak reference teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. Therefore these arguments are not persuasive.
Applicant alleges that McWhir alone does not teach all of the limitations of the claimed product of a cell. However, the features applicant alleges are not taught by McWhir are taught by the Prockop in view of the other references, and therefore this argument is not persuasive. Applicant further alleges that McWhir teaches away from a non-culture expanded cells that have not been contacted with serum. However, as stated in the above rejection, McWhir is only relied upon for the obviousness to use specific promoters in vectors and not over the method of using said vectors nor for teaching all of the features of the claimed cell. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653